Citation Nr: 1541511	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-24 575A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hearing loss and tinnitus, to include status as a Veteran based on eligible service for such benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The appellant has reported active service in the United States Army Reserve from August 1957 to February 1958.  See July 2012 claim.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In July 2015, the appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is of record.  

This appeal has been processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  The electronic folder in Virtual VA contains documents that are either irrelevant or duplicative of those in VBMS.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The appellant has filed claims of entitlement to service connection for hearing loss and tinnitus based on active service in the Army Reserve.  The RO denied the appellant's claim because it was unable to verify eligible service.

During a July 2015 hearing, the appellant testified that he had a period OF active duty during boot camp from 1957 to 1958, and then had periods of training thereafter.  He submitted a certificate of honorable discharge showing that he was discharged from the Army Reserve in April 1963.  He also submitted pictures from training at Ft. Leonard in 1957, statements from three individuals who indicate that they served with the appellant at Ft. Leonard, and March 1958 orders indicating he was promoted to private first class (E-3).  The promotion orders indicate he was assigned to Battery C, 383D Field Artillery Battalion, in New Ulm, Minnesota.  

A remand is required to verify the appellant's service.  Although the RO contacted the National Records Personnel Center (NPRC) and the Records Management Center (RMC) and received negative responses, it does not appear that any attempt was made to verify the appellant's service with the service department.  Pursuant to the duty to assist, the Board finds that further efforts should be made.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact any appropriate source, to include the Department of the Army, and the appellant's Army Reserves unit, to verify periods of active duty, active duty for training (ACDUTRA), and inactive duty for training.  ACDUTRA (INACDUTRA), and obtain any outstanding service treatment and personnel records.  

If the information or evidence cannot be obtained, this should be documented in the claims file and the appellant notified in accordance with 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e)(1).

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, readjudicate the claims for entitlement to service connection for hearing loss and tinnitus, to include status as a Veteran based on eligible service.  If the claims remain denied, provide a supplemental statement of the case to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




